Opinion issued December
2, 2010 





 





 
 
                              
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00582-CV
———————————
 
NANCY D. RUTHERFORD, Appellant
 
V.
 
MICHAEL G. RUTHERFORD, Appellee
 

 
On Appeal from the 257th District Court
Harris County,
Texas
Trial Court Cause No. 2007-20734
 

 
MEMORANDUM
OPINION
Appellant, Nancy D. Rutherford, has
filed a Notice to Withdraw Appeal, stating that she “no longer desires to
proceed with the appeal [and] withdraws her appeal and will not be proceeding
with the matter before this Court.”  We
construe appellant’s notice as a motion to dismiss, complies with Texas Rules
of Appellate Procedure.  More than 10 days
have elapsed since she has filed her motion, and no objection has been filed.  See Tex. R. App. P. 10.3(a).  No opinion has issued.  Accordingly, we grant the motion, and dismiss
the appeal.  See Tex. R. App. P.
42.1(a)(1).




We overrule all other pending motions
as moot, and direct the Clerk to issue mandate within 10 days of the date of
this opinion.  See Tex. R. App. P.
18.1.
PER
CURIAM
Panel consists of Justices Jennings, Alcala, and Sharp.